Exhibit 10.1

 

Description of Goldstein Reimbursement Arrangement

 

On February 7, 2005, the Compensation Committee of the Board of Directors of
Maxygen, Inc. approved a change in the compensation arrangements of Elliot
Goldstein, the Company’s Senior Vice President – Clinical Development and Danish
Operations. The change in the arrangement has not been reduced to a formal
document. The approval provides that Dr. Goldstein shall be entitled to receive
reimbursement of relocation expenses actually incurred by him in connection with
his relocation from the United Kingdom to Denmark in 2003. The aggregate amount
of the reimbursement is not to exceed 517,200 DKK (approximately US$90,000) and
is contingent upon Dr. Goldstein providing adequate evidence supporting such
expenses and their connection with his relocation. The approval also provides,
in addition to the reimbursement, gross up payments in an amount sufficient to
pay Dr. Goldstein’s taxes, actually incurred, in connection with the
reimbursement payment and the gross up payment.